DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/05/2022. The amendments filed on 1/05/2022 are entered.
The previous objection of claim 14 has been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 17-22 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 18-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the shockwave impulses” is stated in lines 11-13 and lacks antecedent basis. Furthermore, the limitation “the impulse duration” is stated in line 12 and also lacks antecedent basis. For these reasons, the claim is unclear as the pressure maxima are not clearly defined with respect to the mechanical impulses or impulse sequences set forth previously in the claim. This renders the claim indefinite and is rejected for indefiniteness. 
Regarding claim 5, the limitation “a control unit” is previously set forth in claim 1 and therefore the limitation of “at least one control unit” in line 2 is unclear as it could be referring to the control unit previously set forth or another control unit for pressure sound head activation. The claim should clearly relate the limitation either back to the previously set forth limitation or differentiate the control unit as a different control unit. For these reasons, the claim is unclear and indefinite. 
Regarding claim 6, the limitation “the pressure sound head” is stated in line 2 and lacks antecedent basis because the limitation is previously set forth in claim 5 as “at least one pressure sound head”. In the condition in which there are a plurality of pressure sound heads, the limitation of claim 6 would be unclear and indefinite. 
Regarding claim 7, the limitation “the pressure sound head” is stated in line 2 and lacks antecedent basis because the limitation is previously set forth in claim 5 as “at least one pressure sound head”. In the condition in which there are a plurality of pressure sound heads, the limitation of claim 7 would be unclear and indefinite.
Claim 9 recites the limitation "the treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the positioning mechanisms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. “A positioning mechanism” is previously set forth in claim 6, which is singular rather than a plurality. 
Claim 14 recites the limitation “the at least one ballistic shockwave generator” is stated in lines 1-2. This limitation is previously set forth in claim 13, but is not required to be read into the claim as it is an “and/or” alternative. Therefore, this renders claim 14 indefinite as it relies upon a non-limiting limitation previously set forth. 
Claim 16 recites the limitation "the continuous monitoring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the application" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-4, 8, 10, and 12-13 are also rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Impulse means for generating tumor-destructive mechanical impulses” in claim 1. Dependent claims 2-5, 7-9, and 13 also refer to the same impulse means and are similarly interpreted under 112(f). 
“Control means configured to adjust a cell-biologically optimized, optimally destructive and tumor-selective delay time between the impulses” in claim 3. 
 “Impulse means for generating tumor-destructive mechanical impulses” in claim 17. 
“Impulse means for generating tumor-destructive mechanical impulses” in claim 23. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A control unit” in claims 1 and 5.  
“At least one positioning mechanism for positioning the pressure sound head relative to a target volume” in claim 6. Claims 8 and 10-11 also refer to “positioning mechanisms” that are similarly interpreted under 112(f). 
“At least one diagnostic unit for the continuous monitoring of treatment success” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification a s performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer (DE 44 14 239 A1) hereinafter Theuer ‘239 (see attached English translation of office action of 10/06/2021 for citations), in view of Vitek et al. (U.S. Pat. No. 8932237) hereinafter Vitek, in view of Theuer (U.S. Pub. No. 20120109024) hereinafter Theuer ‘024, in further view of Chevillet et al. (U.S. Pub. No. 20170071515) hereinafter Chevillet.  
Regarding claim 1, primary reference Theuer ‘239 teaches:
A device for the treatment of malignant diseases ([0001]), 
the device comprising impulse means for generating tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation), with cell-biologically optimized, optimally destructive and a tumor-selective, impulse shape and/or sequences ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), said impulse shape and/or impulse sequences resulting from the mechanical, more viscoelastic characteristics of the tumor cells and from the extracellular matrix (ECM) which is intratumoral or encompasses the tumor ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures including intercellular skeleton which is considered to be part of the extracellular matrix composed of non-cellular components; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]).
Primary reference Theuer ‘239 fails to teach:
patient-individual impulse shape and/or sequences
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
patient-individual impulse shape and/or sequences (col 2, lines 15-30, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be “patient-individual” as claimed, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 to incorporate the patient specific modelling to determine pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Primary reference Theuer ‘239 further fails to teach:
wherein the impulse means comprises at least two shockwave generators and a control unit,
However, the analogous art of Theuer ‘024 of a device for destroying tumor cells using ultrasonic generators (abstract) teaches:
wherein the impulse means comprises at least two shockwave generators and a control unit ([0039], control unit 50. This limitation has been interpreted under 112(f) to correspond to structure disclosed in paragraph [0105] of the applicant’s specification and correspond to control unit 50 of Theuer ‘024; [0044], eight probes 30a are provided in figure 3 which is considered to be at least two shockwave generators),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the at least two shockwave generators as taught by Theuer ‘024 because the use of many different probes will provide full coverage of the target region of interest and enable a tumor to be exposed to the specific frequency intended for treatment by activating a specific ultrasound probe within the device (Theuer ‘024, [0044]). 
Primary reference Theuer ‘239 further fails to teach:
wherein the shockwave generators are successively activated or activatable by the control unit such that the respective pressure maxima of the shockwave impulses are successive in a temporal interval which is smaller than the impulse duration of the shockwave impulses
However, the analogous art of Chevillet of a high intensity focused ultrasound energy treatment system for treating tissue masses (abstract) teaches:
wherein the shockwave generators are successively activated or activatable by the control unit such that the respective pressure maxima of the shockwave impulses are successive in a temporal interval which is smaller than the impulse duration of the shockwave impulses (figure 4A; figure 4B, shows respective pressure maxima of the impulses are successive in temporal interval which is smaller than the impulse duration of the impulse sequence (the HIFU pulse of 1-20 ms). Each impulse sequence is followed by a pause and then another impulse sequence; figure 5A; [0010]-[0011]; [0013]; [0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Theuer ‘024 to incorporate the successive activation with pressure maxima of the impulses in a temporal interval smaller than the impulse duration of the impulses as taught by Chevillet because the use of rapid successive energetic pulses can induce specific features within target tissue such as boiling within liver tissue. This enables a user to specifically target treatment within tissue structures and enhances the effectiveness of the device (Chevillet, [0079]). 
Regarding claim 3, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further teaches:
wherein the impulse means further comprises control means configured to adjust a cell-biologically optimized, optimally destructive and tumor-selective delay time between the impulses wherein the impulse means is adjustable as to the delay time between the impulses ([0011], pause duration is considered to be an adjustable delay time; [0021], pause duration; [0022], “the pulse and/or pause times of the pulse trains can be varied between 0.1 s and 120 s”; [0055], pause duration; This limitation of “control means” has been interpreted under 112(f) to correspond to structure disclosed in paragraph [0105] of the applicant’s specification and correspond to simulation computer 7 of paragraphs [0041]-[0042] in Theuer ‘239).
Regarding claim 5, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further teaches:
wherein the impulse means comprises at least one pressure sound head and at least one control unit for activating the pressure sound head for producing tumor-destructive mechanical impulses or impulse sequences ([0012], “ultrasound heads with small effective radiating areas”; [0027]; [0034], ultrasonic heads 3 and necessary control elements to be a control unit. This limitation has been interpreted under 112(f) to correspond to structure disclosed in paragraph [0105] of the applicant’s specification and correspond to control unit 50 of Theuer ‘024 in claim 1 above; [0035], ultrasonic head 9; [0041] ultrasonic heads 9 and simulation computer 7; [0042], ultrasonic heads 3, 9).
Regarding claim 6, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 5. Primary reference Theuer ‘239 further teaches:
further comprising a with at least one positioning mechanism for positioning the pressure sound head relative to a target volume which is subjected to the impulses, preferably in accordance with the control unit ([0024], “A controllable guide mechanism for such a transducer is advantageously used for this purpose in order to scan the body to be irradiated or the corresponding body part”; [0025]; [0034]; [0038]-[0042]; This limitation of “positioning mechanism” has been interpreted under 112(f) to correspond to structure disclosed in paragraphs [0015]-[0020] of the applicant’s specification of the control unit modulating the impulse delivery of the pressure sound heads to a target location and correspond to the controllable guide mechanism of the transducer of paragraphs [0024] in Theuer ‘239).
Regarding claim 11, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 6. Primary reference Theuer ‘239 further teaches:
wherein the positioning mechanisms are controlled in a manner such that a  focus region is directed onto the target volume and scans this, wherein impulse flanks comprise patient-individual low-frequency shares, at about 0.1 MHz - 3 MHz ([0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0018], “Such a broad frequency range is typically between 1 kHz and 10 MHz”; is within the claimed range; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]; This limitation of “positioning mechanism” has been interpreted under 112(f) to correspond to structure disclosed in paragraphs [0015]-[0020] of the applicant’s specification of the control unit modulating the impulse delivery of the pressure sound heads to a target location and correspond to the controllable guide mechanism of the transducer of paragraphs [0024] in Theuer ‘239).
Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 1 above, and further in view of Uebelacker et al. (U.S. Pub. No. 20080146971) hereinafter Uebelacker. 
Regarding claim 2, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
wherein, the impulse means is configured to apply a cell-biologically optimized, optimally destructive and tumor-selective pressure shock impulse sequence
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:
wherein, the impulse means is configured to apply a cell-biologically optimized, optimally destructive and tumor-selective pressure shock impulse sequence ([0046], “A "pressure pulse" according to the present invention is an acoustic pulse which includes several cycles of positive and negative pressure. The amplitude of the positive part of such a cycle should be above about 0.1 MPa and its time duration is from below a microsecond to about a second. Rise times of the positive part of the first pressure cycle may be in the range of nano-seconds (ns) up to some milli-seconds (ms). Very fast pressure pulses are called shock waves. Shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns. The duration of a shock wave is typically below 1-3 micro-seconds (.mu.s) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle”; [0080]-[0087] describe further the generation of a “pressure pulse/shock wave” within the region of interest; [0096]-[0101]; [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the pressure shock impulse sequence as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Regarding claim 13, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
one of the preceding claims, wherein the impulse means characterised in that it comprises at least one ballistic and/or at least one electrohydraulic or piezoelectric shockwave generator or corresponding treatment applicators, in particular for generating positive shockwave impulses.
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:
one of the preceding claims, wherein the impulse means characterised in that it comprises at least one ballistic and/or at least one electrohydraulic or piezoelectric shockwave generator or corresponding treatment applicators, in particular for generating positive shockwave impulses ([0046], “A "pressure pulse" according to the present invention is an acoustic pulse which includes several cycles of positive and negative pressure. The amplitude of the positive part of such a cycle should be above about 0.1 MPa and its time duration is from below a microsecond to about a second. Rise times of the positive part of the first pressure cycle may be in the range of nano-seconds (ns) up to some milli-seconds (ms). Very fast pressure pulses are called shock waves. Shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns. The duration of a shock wave is typically below 1-3 micro-seconds (.mu.s) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle”; [0080]-[0087] describe further the generation of a “pressure pulse/shock wave” within the region of interest; [0092], “As the person skilled in the art will also appreciate that embodiments shown in drawings 1a-1c and 2a-2c are independent of the generation principle and thus are valid for not only electro-hydraulic shock wave generation but also for, but not limited to, PP/SW generation based on electromagnetic, piezoceramic and ballistic principles. The pressure pulse generators may, in certain embodiments, be equipped with a water cushion that houses water which defines the path of pressure pulse waves that is, through which those waves are transmitter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the ballistic shockwave generator as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Regarding claim 14, the combined references of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Uebelacker teach all of the limitations of claim 13. Primary reference Theuer ‘239 further fails to teach:
wherein the at least ballistic shockwave generator is provided for producing second shockwave impulses
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:
wherein the at least ballistic shockwave generator is provided for producing second shockwave impulses ([0092], “As the person skilled in the art will also appreciate that embodiments shown in drawings 1a-1c and 2a-2c are independent of the generation principle and thus are valid for not only electro-hydraulic shock wave generation but also for, but not limited to, PP/SW generation based on electromagnetic, piezoceramic and ballistic principles. The pressure pulse generators may, in certain embodiments, be equipped with a water cushion that houses water which defines the path of pressure pulse waves that is, through which those waves are transmitter”; [0093]-[0099], describe the generation of second shockwave impulses in addition to a signal shockwave generated wave)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Uebelacker to incorporate the second generated shockwaves from a ballistic generator as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 1 above, and further in view of Theuer (DE 103 02 438 A1) hereinafter Theuer ‘438 (see attached English translation for citations), in further view of Capelli et al. (U.S. Pub. No. 20140257144) hereinafter Capelli.  
Regarding claim 4, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
wherein the impulse means is adjustable to provide a widening of a target volume which is subjected to the impulses, into healthy tissue for the destruction of tumor-active fibroblasts
However, the analogous art of Theuer ‘438 of an ultrasonic device used for selective destruction of diseased body cells such as tumors ([0001]; [0004]) teaches:
wherein the impulse means is adjustable to provide a widening of a target volume which is subjected to the impulses, into healthy tissue for the destruction of tumor-active cells in healthy tissue ([0012], “This is the case in body regions that are located close to the surface or whose healthy tissue can withstand high levels of sonication without damage”; [0015], “This can be used to advantage insofar as the treatment zones are cooled or heated during the treatment. The temperature can be used to determine the vibration behavior of healthy body cells, e.g. B. affect cell tissue. The selectivity can thus be improved through a suitable choice of temperature, in that healthy body cells are set to a corresponding temperature at which they survive the irradiation with the frequency spectrum which has a destructive effect on the pathogens as undamaged as possible.”; [0023], “It is possible within this limit; To irradiate areas of the body without damaging healthy body cells and thereby selectively damaging the pathogens or germs”; [0040], “with the individual units consequently enables a selective destruction of pathogens or germs according to the invention, the healthy body cells to be preserved being able to survive the sonication without being damaged”; [0048], “Due to the absorption within healthy areas of the body, the radiated frequency spectrum can be changed as the penetration depth increases”;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the widening of a target volume to healthy tissue for destruction of tumor-active cells within the healthy tissue as taught by Theuer ‘438 because healthy tissue can withstand high levels of sonication without damage which enables selective treatment of tumor cells within the target tissue region ([0012]). This leads to a more complete treatment of possible malignancies. 
Primary reference Theuer ‘239 further fails to teach:
Destruction of fibroblast cells
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
Destruction of fibroblast cells ([0067]-[0069], “certain embodiments, a region of heterogeneity within a cell includes a region having an effective density greater than the effective density of the cell. In one specific example, the effective density of a fibroblast cell is about 1.09 g/cm.sup.3, a region of heterogeneity in the cell would be particles contained within the cell that have an effective density greater than 1.09 g/cm.sup.2, such as graphite with a density of 2.25 g/cm.sup.3. In certain embodiments, a region of cellular heterogeneity between cells includes a region with different types of cells, where each cell type has a different effective density, such as fibroblast cells and fat cells or hair follicles”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Theuer ‘438 to incorporate the targeting of fibroblast cells as taught by Capelli because fibroblasts and other structures within treatment regions may have different mechanical properties and thus the configuration of the impulses to the tissue must be structured to effectively treat tumor cells within these specialized regions ([0069]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 5 above, and further in view of Capelli. 
Regarding claim 7, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 5. Primary reference Theuer ‘239 further fails to teach:
wherein the impulse means is configured such that the pressure sound head is positioned or is positionable and is modulated or modulatable with regard to an impulse delivery thereof such that tumor-destructive shear forces arise in the target volume
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
wherein the impulse means is configured such that the pressure sound head is positioned or is positionable and is modulated or modulatable with regard to an impulse delivery thereof such that tumor-destructive shear forces arise in the target volume ([0060]-[0064]; [0065], “Another possible theory to explain the phenomenon of cell rupturing is the accumulation shear stress in the denser material in the cellular structure. In heterogeneous media, such as cells with particles (e.g., pigment particles), shock waves cause the cell membranes to fail by a progressive (i.e., accumulated) shearing mechanism. On the other hand, in homogeneous media, compression by shock waves causes minimal, if any, damage to membranes. Microscopic focusing and defocusing of the shock wave as it passes through the heterogeneous media can result in shock wave strengthening or weakening locally that result in an increase in local shearing. Relative shearing motion of the cell membrane occurs on the scale of the heterogeneities of the cellular structure. It is believed that when shock waves strike a region of heterogeneities (e.g., cells containing particles), the particle motion that is out of phase with the incoming waves generates cell disruptive energy transfer (e.g., shear stress). The out of phase motion (e.g., shear stress) causes microscopic damage to the cell membrane that can progressively grow into cell membrane failure with additional successive accumulation of shear stress.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the use of shear forces as taught by Capelli because structures within treatment regions may have different mechanical properties and thus the configuration of the impulses to the tissue must be structured to effectively treat tumor cells within these specialized regions (Capelli, [0069]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, Theuer ‘024, and Chevillet as applied to claim 1 above, and further in view of Cloutier et al. (U.S. Pub. No. 20130058195) hereinafter Cloutier. 
Regarding claim 8, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
wherein the impulse means comprises at least two pressure sound heads and oppositely polarised piezoelements in phased-array technology with corresponding positioning mechanisms, for generating tumor-selective impulse shapes and impulse sequences.
	However, the analogous art of Cloutier of a system for generating radiation forces in a region of interest including shear waves (abstract) teaches:
wherein the impulse means comprises at least two pressure sound heads and oppositely polarised piezoelements in phased-array technology with corresponding positioning mechanisms, for generating tumor-selective impulse shapes and impulse sequences ([0048]-[0056] describe the use of a phased-array ultrasound transducer; This limitation of “positioning mechanism” has been interpreted under 112(f) to correspond to structure disclosed in paragraphs [0015]-[0020] of the applicant’s specification of the control unit modulating the impulse delivery of the pressure sound heads to a target location and correspond to the phased array transducer of paragraphs [0048]-[0056] in Cloutier; [0069], “The transducer is composed of: two piezocomposite layers with opposite polarization, one matching layer (0-3 composite with 80% Hysol and 20% Al2o3), two filled kerfs, two hot electrodes and one cold electrode, one backing, and one air cavity between the piezoelectric layers and the backing”; [0072]; [0077], “As shown in FIG. 9, the transducer was designed with two piezocomposite layers with opposite polarization and 330 .mu.m thickness each. A piezocomposite material with a 55.42% piezoelectric volume fraction of ceramics was selected in order to have a high coupling factor and no lateral waves in the desire range of frequency. Its coupling factor and mechanical impedance for the piezocomposite are 0.66 and 18.8 MRayl”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the oppositely polarized piezoelements utilizing phased array technology as taught by Cloutier because it provides an efficient system for producing shear waves within tissue structures that are capable adapting the generated radiation forces (Cloutier, [0002]-[0006]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 1 above, and further in view of Georgi et al. (U.S. Pub. No. 20100081857) hereinafter Georgi, in further view of Capelli. 
Regarding claim 9, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
at least three or more pressure sound heads with corresponding positioning mechanism whereby the pressure sound heads are positioned or positionable and with regard to impulse delivery thereby, are modulated or modulatable,
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
at least three or more pressure sound heads with corresponding positioning mechanism whereby the pressure sound heads are positioned or positionable and with regard to impulse delivery thereby, are modulated or modulatable (col 5, lines 3-64, describe a transducer array as shown in figure 1 item 108, which includes at least three or more transducer elements which are considered to be the “pressure sound heads” as the generate ultrasound pressure within the tissue; see also col 7, lines 47-67 and col 8, lines 1-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the multiple transducer elements as taught by Vitek because the critical incidence angles may differ or transducer elements may not be based on incidence angles but rather the sonication model. By utilizing multiple transducer elements, the ultrasonic energy can be more accurately targeted to tumor tissue (col 8, lines 63-67; col 9, lines 1-22). 
Primary reference Theuer ‘239 further fails to teach:
wherein the impulse means comprises for the treatment of the mammary carcinoma or of brain metastases
However, the analogous art of Georgi of a necrosis-inducing therapy system for tumors (abstract) teaches:
wherein the impulse means comprises for the treatment of the mammary carcinoma or of brain metastases ([0064], “In a practical implementation, the invention in some of its embodiments will be used in clinical settings. Before the treatment of small cancerous lesions, such as metastases in the liver or the brain, acquired image data of the patient are utilized by the therapy-planning method to create the necrosis probability map. The therapy-planning method calculates a suggested necrosis distribution of the target region from the definition of risk and target regions and the necrosis probability map. The necrosis distribution is the real spatial distribution of necrotic cells in the patient caused by a therapy step or existing as a disease condition. In some embodiments, the physician may optionally alter the necrosis distribution. Subsequently, the therapy planning method calculates an estimated radioactive dose distribution caused by a necrosis-targeting agent based on the necrosis distribution.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the treatment of brain metastases as taught by Georgi because small metastatic cancerous elements can spread to other regions of the body creating a more complex cancer diagnosis. By treating the small tumors within the brain, the disease can be eradicated more efficiently. 
Primary reference Theuer ‘239 further fails to teach:
in a manner such that tumor-destructive shear forces arise in a tumor region
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
in a manner such that tumor-destructive shear forces arise in a tumor region ([0060]-[0064]; [0065], “Another possible theory to explain the phenomenon of cell rupturing is the accumulation shear stress in the denser material in the cellular structure. In heterogeneous media, such as cells with particles (e.g., pigment particles), shock waves cause the cell membranes to fail by a progressive (i.e., accumulated) shearing mechanism. On the other hand, in homogeneous media, compression by shock waves causes minimal, if any, damage to membranes. Microscopic focusing and defocusing of the shock wave as it passes through the heterogeneous media can result in shock wave strengthening or weakening locally that result in an increase in local shearing. Relative shearing motion of the cell membrane occurs on the scale of the heterogeneities of the cellular structure. It is believed that when shock waves strike a region of heterogeneities (e.g., cells containing particles), the particle motion that is out of phase with the incoming waves generates cell disruptive energy transfer (e.g., shear stress). The out of phase motion (e.g., shear stress) causes microscopic damage to the cell membrane that can progressively grow into cell membrane failure with additional successive accumulation of shear stress.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Georgi to incorporate the use of shear forces as taught by Capelli because structures within treatment regions may have different mechanical properties and thus the configuration of the impulses to the tissue must be structured to effectively treat tumor cells within these specialized regions ([0069]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in view of Chevillet, in further view of Cloutier as applied to claim 8 above, and further in view of Ishibashi et al. (U.S. Pat. No. 6334846) hereinafter Ishibashi. 
Regarding claim 10, the combined references of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Cloutier teach all of the limitations of claim 8. Primary reference Theuer ‘239 further teaches:
wherein the impulse flanks comprise high-frequency components of about 1 MHZ to 10 MHz ([0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0018], “Such a broad frequency range is typically between 1 kHz and 10 MHz”; is within the claimed range; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059])
Primary reference Theuer ‘239 further fails to teach:
wherein the positioning mechanisms are controlled or are controllable such that a focus region is firstly directed onto a tumor edge and this scanned
However, the analogous art of Ishibashi of an ultrasonic therapeutic apparatus for treatment within a living body (abstract) teaches:
wherein the positioning mechanisms are controlled or are controllable such that a focus region is firstly directed onto a tumor edge and this scanned (col 35 , lines 35-67, “In either case, by setting the adjacent focus points so that treating regions corresponding to the foci of individual ultrasonic waves overlap ultimately, it becomes possible to necrotize all tumor cells. However, this will not apply to the case where the strong ultrasonic therapy is combined with another therapy. For example, there is a case where the edge of a tumor is cauterized by the present method and its center is treated by another method. A temperature rise in the treating region may be calculated from all energy applied, the heat diffused and cooling achieved by the blood flow, and the focus points may then be spaced at appropriate intervals determined from the temperature rise thus obtained”; col 36, lines 1-10; This limitation of “positioning mechanism” has been interpreted under 112(f) to correspond to structure disclosed in paragraphs [0015]-[0020] of the applicant’s specification of the control unit modulating the impulse delivery of the pressure sound heads to a target location and correspond to the phased array transducer of paragraphs [0048]-[0056] in Cloutier as discussed previously in the rejection of claim 8), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, Chevillet and Cloutier to incorporate the controllable positioning to focus on a tumor edge for scanning as taught by Ishibashi because by setting the adjacent focus points so that treating regions corresponding to the foci of individual ultrasonic waves overlap ultimately, it becomes possible to necrotize all tumor cells (Ishibashi, col 35, lines 35-67). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 1 above, and further in view of Theuer ‘438. 
Regarding claim 12, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
wherein the target volume is heated to about 39 °C to 41 °C, by way of suitable impulses or impulse sequences
However, the analogous art of Theuer ‘438 of an ultrasonic device used for selective destruction of diseased body cells such as tumors ([0001]; [0004]) teaches:
wherein the target volume is heated to about 39 °C to 41 °C, by way of suitable impulses or impulse sequences ([0050]-[0051], the range of 15 °C to 42 °C is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the treatment temperature range as taught by Theuer ‘438 because healthy tissue can withstand high levels of sonication without damage which enables selective treatment of targeted cells within the target tissue region (Theuer ‘438, [0012]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in view of Theuer ‘024, in further view of Chevillet as applied to claim 1 above, and further in view of Peyman (U.S. Pub. No. 20160022976) hereinafter Peyman. 
Regarding claim 16, the combined references of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet teach all of the limitations of claim 1. Primary reference Theuer ‘239 further fails to teach:
further comprising with at least one diagnostic unit for the continuous monitoring of a treatment success, for monitoring an ultrasound echo picture of a tumor region, a number of circulating tumor cells in the blood and/or immune parameters
However, the analogous art of Peyman of a method for hyperthermally treating tumor cells (abstract) teaches:
further comprising with at least one diagnostic unit for the continuous monitoring of a treatment success, for monitoring an ultrasound echo picture of a tumor region, a number of circulating tumor cells in the blood and/or immune parameters ([0238]-[0240]; [0241], “Upon injection of labeled gold nanoparticles, their concentration in the peripheral blood increases. The concentration is reduced within about 24 hours, depending in part on whether the gold nanoparticles contain (poly)ethylene glycol (PEG) groups or not (i.e., are PEGylated or not), because of hepatic clearance. The labeled gold nanoparticles are primarily either present in a bound form, e.g., an antibody-labeled-nanoparticle -cell (malignant cell) complex, or are absorbed by the tumor cells and hence are internalized. Hence, their decreased concentration in peripheral blood (e.g., blood sample obtained by venipuncture) indicates presence of a tumor cell, and provides quantitative information about the number of labeled cells per ml blood. Subsequently the total number of circulating cells in the total whole blood volume of a patient can be calculated. This permits discovery the presence of malignant cells, the ability to quantify the amount of circulating malignant cells from one lesion or multiple metastatic lesions which have metastasized, and to obtain information on their locations in the body.”; [0242]-[0249], describe the use of the gold-nanoparticle labeling with ultrasound imaging modalities which is considered to be an ultrasound echo picture; This limitation has been interpreted under 112(f) to correspond to structure disclosed in paragraphs [0105]-[0106] of the applicant’s specification and correspond to ultrasound diagnostic image processing features of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, Theuer ‘024, and Chevillet to incorporate the determination of the number of circulating tumor cells in the blood as taught by Peyman because this permits discovery the presence of malignant cells, the ability to quantify the amount of circulating malignant cells from one lesion or multiple metastatic lesions which have metastasized, and to obtain information on their locations in the body (Theuer ‘239, [0241]). 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Bozec, L., et al., (“Thermal Denaturation Studies of Collagen by Microthermal Analysis and Atomic Force Microscopy,” Biophysical Journal. Vol 101, 2011. P. 228-236) hereinafter Bozec. 
Regarding claim 17, primary reference Theuer ‘239 teaches:
A method for the operation and control of a tumor-destructive mechanical impulse device ([0001]), 
comprising impulse means for generating tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation; Impulse means has been interpreted under 112(f) to correspond to structure disclosed on paragraph [0032] of the applicant’s specification and thus correspond to the ultrasonic transducer of Theuer ‘239), 
with cell-biologically optimized, optimally destructive and a tumor-selective, patient-individual impulse shape and/or sequences ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), said impulse shape and/or impulse sequences resulting from the mechanical, more viscoelastic characteristics of the tumor cells and from the extracellular matrix (ECM) which is intratumoral or encompasses the tumor ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures including intercellular skeleton which is considered to be part of the extracellular matrix composed of non-cellular components; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), 
finite element modelling (FEM) simulation models ([0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059])
Primary reference Theuer ‘239 fails to teach:
the method comprising 
determining an optimal impulse shape and/or impulse sequence and/or further operating parameters in a cell trial on cells which are taken from the patient or on the basis of a tissue trial or taken from a data bank of cell trials and tissue trials, before an application of the device
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
the method comprising 
determining an optimal impulse shape and/or impulse sequence and/or further operating parameters in a cell trial on cells which are taken from the patient or on the basis of a tissue trial or taken from a data bank of cell trials and tissue trials, before an application of the device (col 2, lines 15-30, “) a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be “tissue trial” of a measurement prior to the treatment of magnetic resonance data, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 to incorporate the tissue structure modelling to determine pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Primary reference Theuer ‘239 further fails to teach:
wherein physical characteristics of the removed cells are determined via atomic force microscopy (AFM) measurements and are integrated into finite element modelling (FEM) simulation models
However, the analogous art of Bozec of an atomic force microscopy of the effect of heat on extracelluar (collagen) components (abstract) teaches:
wherein physical characteristics of the removed cells are determined via atomic force microscopy (AFM) measurements and are integrated into finite element modelling (FEM) simulation models (page 229, Microthermal Analysis, teaches to an AGM probe utilized for determined AFM topological assessments; pages 229-230, Topological assessment of collagen and gelatin by AFM; page 232, Two-stage degradation: thermal markers for structural ordering, “During the localized thermomechanical measurement, as the temperature ramp is applied to the thermal probe, the volume of material being degraded increases due to heat diffusion occurring within the sample. This was modeled recently by Fenwick et al. (51), who showed that effect by finite-element method simulations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 and Vitek to incorporate the AFM measurements incorporated into the finite element modelling as taught by Bozec because one can make use of the ability of the atomic force microscope to scan and characterize samples locally, without having to either alter the nature of the sample itself though bulk measurement or staining. This leads to more accurate and efficient measurements of samples (page 234, col 2, paragraph 3). 
Regarding claim 18, the combined references of Theuer ‘239, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer ‘239 further fails to teach: 
wherein concerning which the operating parameters are determined in a patient-individual manner with the help of physical characteristics of cells taken from a patient and on the basis of MRT/CT data of the patient
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
wherein concerning which the operating parameters are determined in a patient-individual manner with the help of physical characteristics of cells taken from a patient and on the basis of MRT/CT data of the patient (col 2, lines 15-30, “a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be patient-individual” manner of a measurement prior to the treatment of magnetic resonance data, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Bozec to incorporate the patient-individual pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Regarding claim 19, the combined references of Theuer ‘239, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer ‘239 further fails to teach: 
wherein lethal impulse shapes and impulse sequences are determined with the help of patient-individual numerical simulation models and are experimentally validated
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
wherein lethal impulse shapes and impulse sequences are determined with the help of patient-individual numerical simulation models and are experimentally validated (col 2, lines 15-30, “a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be patient-individual” manner of a measurement prior to the treatment of magnetic resonance data, specifically see col 3, lines 7-20; col 3, lines 37-67, “ In a second aspect, various embodiments provide a method of focusing a phased array of ultrasound into a target tissue using a model of the target tissue that includes one or more model parameters (e.g., the Velocity of Sound). The method involves, for each of a plurality of value sets for the model parameter(s), the steps of computing relative phases of the transducer elements based (at least in part) on the model and a target focus location in the target tissue, driving the transducer elements at the computed relative phases so as to generate an ultrasound focus at the target focus location, and measuring the quality of the focus (e.g., by measuring a tissue displacement associated with the focus using ARFI). Among the plurality of value sets, the set associated with the highest focus quality is selected. The transducer elements may then be driven at relative phases computed based on the model, the selected model parameter value set, and the target focus location” These are all considered to be quantitative “numerical” elements that are incorporated into the simulation model. They are experimentally validated as in col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Bozec to incorporate the numerical modelling as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Rubinsky et al. (U.S. Pub. No. 20110034209) hereinafter Rubinsky.  
Regarding claim 20, the combined references of Theuer ‘239, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer ‘239 further fails to teach:
wherein the operation of the tumor-destructive mechanical impulse treatment is effected via a central treatment center and de-central treatment facilities
However, the analogous art of Rubinsky of an imaging system with a remote facility access feature (abstract) teaches:
wherein the operation of the medical device is effected via a central treatment center and de-central treatment facilities ([0087], remote central facility and patient site 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Bozec to incorporate the remote device operation feature as taught by Rubinsky because it enables highly qualified professionals to work at a central location and treat patients in areas with lower demand for medical services. This increases patient outcomes and reduces cost. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Sanghvi et al. (U.S. Pub. No. 20100092424) hereinafter Sanghvi. 
Regarding claim 21, the combined references of Theuer ‘239, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach:
wherein the tumor-destructive mechanical impulse device is aligned onto tumor-affected lymph nodes, in order to treat these individually
However, the analogous art of Sanghvi of a tumor treatment device using ultrasound energy (abstract) teaches:
wherein the tumor-destructive mechanical impulse device is aligned onto tumor-affected lymph nodes, in order to treat these individually ([0075], “In one embodiment, the low energy treatment 306 in FIG. 3 is LO-HIFU. Without being bound by theory, the Applicants believe that HIFU induces heat shock proteins (HSPs) in tumor cells, which are released in the blood after HIFU treatment of solid tumors. Since HSPs-bind to intratumoral peptides, spontaneous release of HSPs from HIFU-treated tumor cells should provide a source of tumor antigens for antigen presentation by circulating DCs 303. The cellular material 308 is uptaken by the DCs 303. The tumor antigen-loaded DCs then expected migrate into the lymph nodes as represented by area 310. Furthermore, the HSPs released in the blood after HIFU treatment of tumor cells provide the "danger" signals to the DCs and also to provide a source of comprehensive tumor-derived peptides for efficient antigen presentation”; [0076]; [0092]; [0106]; [0108]-[0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Bozec to incorporate the treatment of tumor cells in lymph nodes as taught by Sanghvi because the use of lymph node draining induces a cell-mediated anti-tumoral immunity which provides enhanced effectiveness of the overall treatment ([0076]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Capelli. 
Regarding claim 22, the combined references of Theuer ‘239, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach:
wherein the tumor-destructive mechanical impulse device is used simultaneously with the application of immune modulators
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
wherein the impulse device is used simultaneously with the application of immune modulators ([0126], “Examples of chemical or biological agents include: chelators (e.g., ethylenediaminetetraacetic acid (EDTA)); immune modulators (e.g., Imiquimod [5]); combinations thereof; and/or other suitable chemical in or biological agents.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239, Vitek, and Bozec to incorporate the use of immune modulators with the impulse device as taught by Capelli because it can aid in destroying target cells by enhancing the shockwave treatments of the target cells (Capelli, [0126]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Canney et al. (U.S. Pub. No. 20110251528) hereinafter Canney. 
Regarding claim 23, primary reference Theuer ‘239 teaches:
A device for treatment of malignant diseases ([0001]), the device comprising impulse means for generating tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation; Impulse means has been interpreted under 112(f) to correspond to structure disclosed on paragraph [0032] of the applicant’s specification and thus correspond to the ultrasonic transducer of Theuer ‘239), 
with cell-biologically optimized, optimally destructive and a tumor-selective, impulse shape and/or sequences ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), said impulse shape and/or impulse sequences resulting from a mechanical, more viscoelastic characteristics of the tumor cells and from the extracellular matrix (ECM) which is intratumoral or encompasses the tumor ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures including intercellular skeleton which is considered to be part of the extracellular matrix composed of non-cellular components; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), 
Primary reference Theuer ‘239 fails to teach:
patient-individual impulse shape and/or sequences
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
patient-individual impulse shape and/or sequences (col 2, lines 15-30, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be “patient-individual” as claimed, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 to incorporate the patient specific modelling to determine pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Primary reference Theuer ‘239 further fails to teach:
wherein the tumor-destructive impulse shapes and/or sequences include sequentially applied ones of the impulses in a low intensity range of 10 MPA - 60 MPA and a high intensity range of 20 MPA - 120 MPA, and the impulse means is configured such that a sequence of the impulses in the low intensity range for destruction of cellular bonding proteins is applied before an actual treatment
However, the analogous art of Canney of a high intensity focused ultrasound therapy device for treatment of tissue (abstract) teaches:
wherein the tumor-destructive impulse shapes and/or sequences include sequentially applied ones of the impulses in a low intensity range of 10 MPA - 60 MPA and a high intensity range of 20 MPA - 120 MPA, and the impulse means is configured such that a sequence of the impulses in the low intensity range for destruction of cellular bonding proteins is applied before an actual treatment ([0036], “the peak positive pressure was changed from 36 MPa to 70 MPa, while the peak negative pressure was steadily maintained (i.e., between 9 and 12 MPa) at a pressure lower than that necessary to induce cavitation damage to tissue”. The value of 36 MPa is within the low intensity range and the value of 70 MPa is within the high intensity range. As the destruction of cellular proteins is considered to be an intended use for the low frequency pulse, this teaching of the Canney reference is considered to teach to the intended use; figure 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 and Vitek to incorporate the sequentially applied impulses at a low intensity and high intensity as taught by Canney because mechanical tissue damage can be initially limited while cavitation is delivered to the tissue site with the low intensities, while ramped up for higher intensities ([0036], figure 4C). This limits side-effect tissue damage while delivering energy to the target tissue. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer ‘239, in view of Vitek, in further view of Murakami (U.S. Pub. No. 20140107540) hereinafter Murakami. 
Regarding claim 24, primary reference Theuer ‘239 teaches:
A device for treatment of malignant diseases ([0001]), 
the device comprising a focused impulse generator configured to generate tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation), 
with cell-biologically optimized, optimally destructive and a tumor-selective, impulse shape and/or impulse sequences ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), said impulse shape and/or impulse sequences resulting from a mechanical, more viscoelastic characteristics of the tumor cells and from the extracellular matrix (ECM) which is intratumoral or encompasses the tumor ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures including intercellular skeleton which is considered to be part of the extracellular matrix composed of non-cellular components; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the “intercellular skeleton” which is a part of the extracellular matrix made up of non-cellular materials; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]), 
Primary reference Theuer ‘239 fails to teach:
patient-individual impulse shape and/or impulse sequences
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
patient-individual impulse shape and/or sequences (col 2, lines 15-30, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be “patient-individual” as claimed, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 to incorporate the patient specific modelling to determine pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Primary reference Theuer ‘239 further fails to teach:
wherein the focused impulse generator is configured to produce continuous or pulsed high intensity sinusoidal oscillations which apply the impulses in a focus region due to a steepening of a sine wave or low intensity pulsed sinusoidal oscillations which induce resonance phenomena in a tumor region
However, the analogous art of Murakami of an ultrasonic irradiation apparatus for creating micro bubbles within a target region (abstract) teaches:
wherein the focused impulse generator is configured to produce continuous or pulsed high intensity sinusoidal oscillations which apply the impulses in a focus region due to a steepening of a sine wave or low intensity pulsed sinusoidal oscillations which induce resonance phenomena in a tumor region (As shown in figures 4-8, the second drive frequency includes a steepened sine wave when compared with the first drive signal sine wave steepness; see also [0044]-[0050] which describe the first drive frequency f1 and second drive frequency f2 with respect to the focusing of the signals based on ultrasound propagation characteristics within the target 900; [0053]-[0065], further describe the referenced figures as sub-modifications of the same second embodiment. Paragraph [0049] describes the determination of the frequencies to generate resonance phenomena within the target region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer ‘239 and Vitek to incorporate the sinusoidal oscillations to apply the impulses in a focus region with a steepened sine wave as taught by Murakami because it enables the use of alternating frequency types which select for generation of micro bubbles,  cavitation, or heating in the target tissue region (Murakami, [0043]; [0048]). This makes heating the tissue near the focus region more efficient and accurate, leading to enhanced clinical outcomes. 

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16, and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 17, the applicant argues that the Bozec reference is focused on thermal destruction of collagen and its observation using AFM and that the comparison with FEM simulations fails to teach to the applicant’s invention wherein the cell properties are measured by AFM and included into an FEM simulation model. Examiner notes that the reference teaches to both physical characteristics of the cells determined via atomic force microscopy and physical characteristics of the cells modeled via finite-element method simulations. Further specificity or narrowing of the claim to include the atomic force microscopy measurements as an input to the FEM simulation modeling would be required to limit the claim to the interpretation in the present arguments.
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791